NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

TREVALE MCCALL,                     :       CIV. NO. 18-15395 (RMB)
                                    :
                   Plaintiff        :
                                    :
      v.                            :            OPINION
                                    :
CORRECTIONS OFFICER REPICE,         :
                                    :
                   Defendant        :


BUMB, United States District Judge

      On October 29, 2018, Plaintiff Trevale McCall, a prisoner

formerly   confined    at   the   Federal    Correctional     Institution   at

Fairton, New Jersey, filed a civil rights action under Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). (Compl., ECF No. 1.) On February 8, 2019, this Court

issued an Opinion and Order, granting Plaintiff’s IFP application

and   permitting    his   excessive     force   claim   to   proceed   against

Defendant Repice. (Opinion, ECF No. 6; Order, ECF No. 7.) On April

12, 2019, the Court denied without prejudice Plaintiff’s motion

for an extension of time to serve the summons and complaint on the

defendant because the time to effect service had not expired.

(Order, ECF No. 10.) Service was due on the defendant on May 9,

2019, pursuant to Federal Rule of Civil Procedure 4(m). (Id.)
Plaintiff has not filed proof of service or taken any other action

in this matter.

I. DISCUSSION

     Federal Rule of Civil Procedure 41(b) provides:

          (b) Involuntary Dismissal; Effect. If the
          plaintiff fails to prosecute or to comply with
          these rules or a court order, a defendant may
          move to dismiss the action or any claim
          against it. Unless the dismissal order states
          otherwise, a dismissal under this subdivision
          (b) and any dismissal not under this rule--
          except one for lack of jurisdiction, improper
          venue, or failure to join a party under Rule
          19--operates as an adjudication on the merits.

A court may sua sponte dismiss an action under Rule 41(b) for

failure to prosecute. Parks v. Ingersoll-Rand Co., 380 F. App'x

190, 195–96 (3d Cir. 2010)

     When dismissing an action as a sanction, a court should weigh

the following factors:

          (1) the extent of the party's personal
          responsibility; (2) the prejudice to the
          adversary caused by the failure to meet
          scheduling orders and respond to discovery;
          (3) a history of dilatoriness; (4) whether the
          conduct of the party or the attorney was
          willful or in bad faith; (5) the effectiveness
          of sanctions other than dismissal, which
          entails an analysis of alternative sanctions;
          and (6) the meritoriousness of the claim or
          defense.




                                2
Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3rd

Cir. 1984).

     A.   Extent of the Party’s Personal Responsibility

     Plaintiff,   as    an   unrepresented   litigant,   is   solely

responsible for prosecuting his civil rights action against the

defendant. Plaintiff was required only to return the completed

U.S. Marshals Form 285, and the United States Marshals Office would

then serve the summons and complaint on the defendant. The Clerk’s

Office provided Plaintiff with the necessary form. (Transmittal of

USM 285 Form, ECF No. 8.)

     B.   Prejudice to the Adversary

     Plaintiff has not returned a completed U.S. Marshals Form 285

and the defendant have not been served with the complaint.

     C.   History of Dilatoriness

     Plaintiff has taken only one step in prosecuting this action,

filing the complaint.

     D.   Whether the Conduct of the Party Was Willful or in Bad
          Faith

     It is not presently known whether Plaintiff’s failure to

prosecute this action was willful or in bad faith.

     E.   Effectiveness of Alternative Sanctions

     Dismissal without prejudice is warranted to permit Plaintiff

to show good cause for his dilatoriness.


                                  3
      F.   The Merits of the Claims or Defenses

      The Court has permitted Plaintiff’s complaint to proceed past

screening pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).

II.   CONCLUSION

      For the reasons discussed above, the Court will dismiss this

action without prejudice for failure to prosecute.



An appropriate Order follows.



Dated: August 20, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 4
